DETAILED ACTION
Status of Claims
Claims 1, 3-4, and 6-26 are currently pending in the application. Claims 2 and 5 have been canceled.
Receipt is acknowledged of Applicant’s response / amendment filed on October 15, 2021 and that has been entered. 
Applicant’s response, amendments and arguments have been fully considered and found persuasive with respect to the rejection of claims 2-5 under the judicially created doctrine of obviousness-type double patenting over claims 1-24 of US 9,273,026 (US ‘026) and the rejection is hereby withdrawn. 
Claims 1 and 6-16 are withdrawn from further consideration by the Examiner under 37 C.F.R. 1.142 (b) as being directed to non-elected subject matter and therefore, the restriction requirement is still deemed proper and made it final.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: the presence of non-elected subject matter. The non-elected/newly added claims 1 and 6-16 must be canceled in order to place this application in condition for allowance. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Telephone Inquiry

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626